    Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 1 of 18                             10/4/2019 10:30 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37384075
                                                                                                           By: Kevin Childs
                                                                                               Filed: 10/4/2019 10:30 AM

                                         NO. 2019-62373

NICOLAS MARTINEZ,                      §               IN THE DISTRICT COURT
                                       §
      Plaintiff,                       §
                                       §
v.                                     §              HARRIS COUNTY, TEXAS
                                       §
LIBERTY MUTUAL INSURANCE               §
COMPANY & LIBERTY INSURANCE            §
CORPORATION,                           §
                                       §
      Defendants.                      §                61st JUDICIAL DISTRICT
_____________________________________________________________________________
        DEFENDANTS’ ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES


TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Liberty Insurance Corporation (incorrectly named “Liberty Mutual Insurance

Company & Liberty Insurance Corporation”) files this Answer to Plaintiff’s Original Petition,

and would respectfully show the Court as follows:

                                         GENERAL DENIAL
                                               1.

       Pursuant to Rule 92, Texas Rules of Civil Procedure, Defendant generally denies, each

and every, all and singular, the allegations set forth in Plaintiff’s Original Petition and demands

strict proof thereof by a preponderance of the credible evidence in accordance with the laws of the

State of Texas.

                                         SPECIFIC DENIALS
                                                2.

       Defendant further specifically denies Plaintiff’s allegations of breach of contract,

statutory and/or common law bad faith, statutory insurance code and DTPA violations and all

other causes of action alleged herein.


                                           Exhibit
                                          EXHIBIT
                                          _________
                                              B
     Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 2 of 18



                                                 3.

        By way of further Answer, Defendant specifically denies that all conditions precedent to

Plaintiff’s claims and causes of action have occurred in the following respects:

        (a)      Plaintiff has not complied with his duties after loss as required by the Texas

                 Insurance Policy on which he bases his claims;

        (b)      Plaintiff has not made the repairs and/or replaced the allegedly damaged insured

                 property so as to entitle him to compensation for replacement cost value as

                 required by the Texas Insurance Policy on which he bases his claims; and

                                                 4.

        Defendant specifically denies that Plaintiff is owed any amounts under the policy for

alleged property damage losses asserted which form the basis of Plaintiff’s claims and causes of

action herein.

                                                 5.

        Defendant would show that Plaintiff’s presentment of this claim constitutes an excessive

and unreasonable demand and, therefore, Plaintiff is precluded from a recovery of attorneys’ fees

and expenses.

                                                 6.

        Defendant specifically denies Plaintiffs’ rights to recover attorneys’ fees, expenses, and

costs in this action.

                                                 7.

        Defendant specifically denies that it committed any wrongful acts or that it acted

“knowingly” or “intentionally” as those terms are defined by Section 17.50(b)(1) of the Texas

Deceptive Trade Practices Act or Section 541 of the Texas Insurance Code.




                                                 2
     Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 3 of 18



                                                 8.

        Defendant also denies that it has waived or is estopped from asserting any defenses, in

tort or in contract.

                                                 9.

        Defendant specifically denies that Defendant Liberty Insurance Corporation’s liability for

Plaintiff’s claim has become reasonably clear.

                                                 10.

        Defendant specifically denies that it failed to issue an explanation of benefits letter, an

estimate of damages, or that it otherwise failed to provide Plaintiff a full explanation of the

results of the claims process.

                                                 11.

        Defendant specifically denies that it failed to affirm or deny coverage of Plaintiff’s claim

within a reasonable time.

                                     AFFIRMATIVE DEFENSES
                                             12.

        Defendant further specifically asserts that the subject policy only affords Plaintiff the

replacement cost value of covered damages to the dwelling after the damaged or destroyed

property has actually been repaired or replaced. To the extent Plaintiff has not replaced or

repaired the allegedly damaged property, he is only entitled to the actual cash value of the loss as

provided for by the Texas Insurance Policy under which he brings suit.

                                                 13.

        Defendant would show as an affirmative defense to Plaintiff’s claims that certain

property damage asserted by Plaintiff to be compensable under the insurance policy comes in

fact from a risk or cause coming within a particular exception to the general liability under the



                                                 3
     Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 4 of 18



policy. Defendant would show that Plaintiff’s loss, in whole or in part comes from a risk or

cause excepted by the policy. Defendant would show that Plaintiff’s loss, if any, in whole or in

part, did not come from a covered peril. Defendant would further show that such causes or

events as alleged to have caused Plaintiff’s damages contributed concurrently or in any sequence

to the alleged loss so as to be a concurrent cause excluded by the Texas Insurance Policy on

which he bases his claims and causes of action.

                                                14.

       Plaintiff’s causes of action are barred, either in whole or in part, because Plaintiff fails to

state a claim upon which relief can be granted. Specifically, Plaintiff fails to describe how an

insurer’s alleged breach of contract converts Plaintiff’s contractual claim into a cause of action

against Defendant for alleged violations of the Insurance Code. Plaintiff’s petition instead

merely alleges that Plaintiff is owed extra-contractual damages because Defendant allegedly

failed to pay a disputed claim. Absent any specific factual allegations of Insurance Code

violations in Plaintiff’s Petition which caused damage to Plaintiff independent of the alleged

contract damages sought in this lawsuit, the petition does not support a claim upon which relief

can be granted.

                                                15.

       Pleading further, Defendant would show that Plaintiff has failed to mitigate his damages

in that he failed to protect the property from further damage and/or to make reasonable and

necessary repairs to protect the property.

                                                16.

       Plaintiff’s damages, if any, are limited by the amount set forth in the Policy limitations

provisions of the applicable Policy.




                                                  4
    Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 5 of 18



                                               17.

       With regard to all of Plaintiff’s extra-contractual claims, Defendant asserts a bona fide

coverage dispute.

                                               18.

       Pleading further, Defendant would show that no act or omission of Defendant was the

proximate cause of any injury to Plaintiff.

                                               19.

       Defendant additionally pleads the common law Doctrine of Concurrent Causation as it

relates to covered versus non-covered perils, with respect to the proximate cause of the alleged

damages to Plaintiff’s property and/or contents, which give rise to the subject matter of this

lawsuit.

                                               20.

       Pleading further, Defendant would show the Court that, to the extent that any particular

covered damage items were omitted from the original assessment or payment, the cause for same

results from Plaintiff’s material breach of the subject insurance policy, failure to comply with

conditions precedent, and/or Plaintiff’s contributory negligence in failing to timely, fully and/or

properly identify and report such item or items of damage to Defendant or to Defendant’s agents.

Defendant contends that Plaintiff had a duty to do so and failed to fulfill that duty, thus causing

and/or contributing to cause the damages now claimed by him in this case.

                                               21.

       Defendant also pleads the affirmative defenses of estoppel and waiver relative to any

theory of recovery alleged by Plaintiff on the basis that an item of loss was not addressed, not

investigated, and/or omitted from adjustment by Defendant.




                                                5
     Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 6 of 18



                                                22.

        Defendant asserts that Plaintiff’s claims are barred in whole or in part by the warranties,

terms, definitions, provisions, conditions, exclusions and limitations of the Policy. Defendant

incorporate the Policy fully herein as if such were fully set forth herein, in extenso. Under Texas

law an insured has a duty to read an insurance policy and is charged with knowledge of its contents.

Defendant asserts that any claim which is based upon a representation, inducement, or reliance on a

representation fails as a matter of law, since Plaintiff is charged with knowledge of the contents of

the insurance policy at issue.

                                                23.

        If Defendant is found liable to Plaintiff, any such liability expressly being denied, then

Defendant asserts and pleads the applicable provisions of the Texas Finance Code, including

304.003, 304.005, 304.103, 304.104, 304.1045, 304.105 and 304.107.

                                                24.

      Pleading further, Defendant denies any liability to Plaintiff for alleged extra-contractual

damages. Defendant further pleads that any award to Plaintiff of exemplary, additional, treble or

punitive damage or penalties is limited as prescribed by Chapter 41, Texas Civil Practice &

Remedies Code, and Texas Insurance Code sections 541.152.

                                                25.

        Defendant hereby asserts the Economic Loss Rule as an affirmative defense to any of

Plaintiff’s claims sounding in tort.

                                                26.

        Plaintiff’s injuries, losses, and damages, if any, were the result, in whole or in part, of

pre-existing or subsequent conditions, and were not the result of any act or omission on the part

of answering Defendant.


                                                 6
     Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 7 of 18



                                    REQUEST FOR DISCLOSURES

        Pursuant to the Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose,

within thirty (30) days of service of this request, the information and material described in Texas

Rules of Civil Procedure 194.2(a)-(l).

                               RESERVATION OF APPRAISAL RIGHTS

        By answering herein, Defendant LIBERTY INSURANCE CORPORATION does not

waive, and expressly reserves, its right under the policy to demand an appraisal for determination

of the actual cash value, amount of loss, or the cost of repair, with respect to the property damage

claims of the Plaintiff asserted in this lawsuit.

                                               PRAYER

        WHEREFORE,           PREMISES         CONSIDERED,         Defendant     Liberty    Insurance

Corporation prays that upon final hearing of this cause, the Court enter its Judgment that Plaintiff

take nothing by way of his claims and causes of action against Defendant, that all costs of court

be assessed against Plaintiff, and for such other and further relief, at law or in equity, as to which

Defendant may show itself to be justly entitled.




                                                    7
Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 8 of 18



                           Respectfully submitted,


                           SHEEHY, WARE & PAPPAS, P.C.


                           By:     /s/ J. Mark Kressenberg
                                 J. Mark Kressenberg
                                 State Bar No. 11725900
                                 JKressenberg@sheehyware.com
                                 Jonathan R. Peirce
                                 State Bar No. 24088836
                                 JPeirce@sheehyware.com
                                 2500 Two Houston Center
                                 909 Fannin
                                 Houston, Texas 77010
                                 713-951-1000
                                 713-951-1199 – Facsimile

                           ATTORNEYS FOR THE DEFENDANT
                           LIBERTY INSURANCE CORPORATION




                                   8
     Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 9 of 18



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Texas Rules of Civil Procedure on this the 4th day
of October 2019 to the following counsel of record:

          Attorneys for Plaintiff:
          Via E-service
          Anthony G. Buzbee
          Christopher J. Leavitt
          THE BUZBEE LAW FIRM
          JP Morgan Chase Tower
          600 Travis, Suite 6850
          Houston, Texas 77002
          tbuzbee@txattorneys.com
          cleavitt@txattorneys.com

          Via E-service
          Stephen R. Walker
          Gregory J. Finney
          Juan A. Solis
          LAW OFFICES OF MANUEL SOLIS, PC
          6657 Navigation Blvd.
          Houston, Texas 77011
          swalker@manuelsolis.com
          gfinney@manuelsolis.com
          jusolis@manuelsolis.com



                                                     /s/ Jonathan R. Peirce
                                                    Jonathan R. Peirce
3592599




                                               9
    Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 10 of 18                           10/4/2019 10:30 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 37384075
                                                                                                          By: Kevin Childs
                                                                                              Filed: 10/4/2019 10:30 AM

                                        NO. 2019-62373

NICOLAS MARTINEZ,                      §               IN THE DISTRICT COURT
                                       §
      Plaintiff,                       §
                                       §
v.                                     §              HARRIS COUNTY, TEXAS
                                       §
LIBERTY MUTUAL INSURANCE               §
COMPANY & LIBERTY INSURANCE            §
CORPORATION,                           §
                                       §
      Defendants.                      §                61st JUDICIAL DISTRICT
_____________________________________________________________________________
                         DEFENDANTS’ SPECIAL EXCEPTIONS
                         TO PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Liberty Insurance Corporation (incorrectly named “Liberty Mutual Insurance

Company & Liberty Insurance Corporation”) files these Special Exceptions to Plaintiff’s

Original Petition:

                                     SPECIAL EXCEPTIONS

       Pursuant to Rule 91, Texas Rules of Civil Procedure, Defendant hereby makes the

following Special Exceptions to Plaintiff’s Original Petition, and in support thereof would show

the Court as follows:

                                                1.

       Defendant specially excepts to the Original Petition to the extent it purports to state a

claim for breach of the duty of good faith and fair dealing. Under well-established Texas law, in

first party insurance claims a breach of the duty of good faith and fair dealing occurs when there

is a denial or delay in payment after the party knew or should have known it was reasonably

clear the claim was covered. Texas Mut. Ins. Co. v. Ruttiger, 265 S.W.3d 651 (Tex. App.—
    Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 11 of 18



Houston [1st Dist.] 2008, pet. filed), quoting Universal Life Ins. Co. v. Giles, 950 S.W.2d 48, 49

(Tex. 1997). Defendant specially excepts that the allegations as set forth in paragraphs 22

through 26 of the Original Petition fail to sufficiently plead the requisite elements of a cause of

action for breach of the duty of good faith and fair dealing. See Ross v. Goldstein, 203 S.W.3d

508, 512 (Tex. App.—Houston [14th Dist.] 2006, no writ).

        Furthermore, the pleading fails to state allegations sufficient to meet the requirement that

the insurer “knew or should have known it was reasonably clear the claim was covered” in that

the pleading fails to identify which particular property damage claims are allegedly known or

should have been known by Defendant to be covered.

        Defendant further specially excepts to the allegations of paragraphs 15 and 17 because

the allegations fail to state a legally cognizable cause of action against it for breach of the duty of

good faith and fair dealing.

        Defendant therefore requests the Court to dismiss the claims of bad faith against it or,

alternatively, order Plaintiff to plead sufficient facts as to give Defendant fair notice of the: (1)

property damage claim(s) which is alleged to have not been paid or have been delayed in being

paid; and (2) the facts and/or circumstances giving rise to the allegation that Defendant knew or

should have known it was reasonably clear these claims were covered by the policy, so as to

enable Defendant to determine “the testimony probably relevant” to its defense against Plaintiff’s

bad faith claim(s), and give it fair notice of the facts giving rise to the claims against it in order to

be able to prepare a defense.

                                                   2.

        Defendant specially excepts to the Original Petition to the extent Plaintiff attempts to

plead a common law cause of action for misrepresentation, or a statutory claim for violation of




                                                   2
    Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 12 of 18



the Texas Unfair Settlement Practices Act on the basis of misrepresentation. With respect to any

common law cause of action, Defendant specially excepts to Plaintiff’s allegations in paragraphs

23 through 25 that Defendant made unspecified false representations and/or misrepresentations

on the basis that the allegations wholly fail to allege any material misrepresentation or plead

sufficient facts to give Defendant fair notice of their acts, which would show Defendant knew

any such representation was false. Defendant further specially excepts to paragraphs 23 through

25 of the Original Petition in that those allegations fail to give fair notice of how Plaintiff

justifiably “relied” on any such material misrepresentation, or how such misrepresentations as to

Defendant were a “producing cause” of Plaintiff’s damages and losses, as required to state a

prima facie claim for misrepresentation. See Rencare, Ltd. v. United Medical Resources, 180

S.W.3d 160, 166 (Tex. App.—San Antonio 2005, no pet.).

       With respect to any claimed violation of Texas Insurance Code § 541.060(a)(1),

Defendant specially excepts to paragraph 24 on the basis that the language therein fails to

identify the alleged representations of Defendant, or the items of property damage coverage

which are supposedly the subject of such representations, thus making it virtually impossible to

“ascertain the nature and basic issues of the controversy and the testimony probably relevant” to

the defense of Defendant with respect to any misrepresentation claim(s).

       Defendant requests the Court order Plaintiff to plead sufficient facts as to give Defendant

fair notice of the representation(s) it is charged with, the specific property damage claims such

representations are supposed to have been made about, and the actual damages Plaintiff claims

such representations are alleged to have proximately caused, so as to enable Defendant to

determine “the testimony probably relevant” to a defense, and give Defendant fair notice of the




                                                3
    Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 13 of 18



facts giving rise to the claims against it. Alternatively, in the event Plaintiff fails to replead such

allegations, Defendant requests the Court strike them from the pleadings.

                                                  3.
       Defendant further specially excepts to the allegations in paragraph 26 of the Petition in so

far as it seeks to establish a right to recover exemplary damages. Plaintiff is not entitled to

exemplary damages for a violation of Chapter 541 of the Texas Insurance Code. TEX. CIV.

PRAC. & REM. CODE §41.002(d); Safeway Managing General Agency v. Cooper, 952 S.W.2d

861, 869 (Tex. App.—Amarillo 1997, no writ). Defendant also specially excepts to that section

of the Petition on the grounds that there have been no actual damages awarded to Plaintiff for an

injury independent of the loss of policy benefits. Universe Life Ins. Co. v. Giles, 950 S.W.2d 48,

54 (Tex. 1997).

                                                  4.

       Defendant specially excepts to paragraph 9 of the Original Petition to the extent he

purports to state a cause of action for violation of the Texas Deceptive Trade Practices Act

against Defendant. Pleading further, Defendant states that any claims against it concerning the

adjustment of Plaintiff’s losses are based on the rendering of a professional service by Defendant

and/or its adjusters, the essence of which is the providing a judgment or opinion. Plaintiff’s

claims, in whole or in part, are based on the adjuster’s rendering of a professional opinion as to

the extent, amount, and coverage of Plaintiff’s losses, and accordingly any causes of action

asserted under the Texas Deceptive Trade Practices Act (DTPA) are precluded by § 17.49(c) of

that Act.


       WHEREFORE, PREMISES CONSIDERED, Defendant Liberty Insurance Corporation

prays that this Court grant these Special Exceptions to Plaintiff’s Original Petition, and for such



                                                  4
    Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 14 of 18



other and further relief, at law or in equity, as to which Defendant may show itself to be justly

entitled.

                                       Respectfully submitted,


                                       SHEEHY, WARE & PAPPAS, P.C.


                                       By:     /s/ J. Mark Kressenberg
                                             J. Mark Kressenberg
                                             State Bar No. 11725900
                                             JKressenberg@sheehyware.com
                                             Jonathan R. Peirce
                                             State Bar No. 24088836
                                             JPeirce@sheehyware.com
                                             2500 Two Houston Center
                                             909 Fannin
                                             Houston, Texas 77010
                                             713-951-1000
                                             713-951-1199 – Facsimile

                                       ATTORNEYS FOR THE DEFENDANT
                                       LIBERTY INSURANCE CORPORATION




                                               5
    Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 15 of 18




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Texas Rules of Civil Procedure on this the 4th day
of October 2019 to the following counsel of record:

          Attorneys for Plaintiff:
          Via E-service
          Anthony G. Buzbee
          Christopher J. Leavitt
          THE BUZBEE LAW FIRM
          JP Morgan Chase Tower
          600 Travis, Suite 6850
          Houston, Texas 77002
          tbuzbee@txattorneys.com
          cleavitt@txattorneys.com

          Via E-service
          Stephen R. Walker
          Gregory J. Finney
          Juan A. Solis
          LAW OFFICES OF MANUEL SOLIS, PC
          6657 Navigation Blvd.
          Houston, Texas 77011
          swalker@manuelsolis.com
          gfinney@manuelsolis.com
          jusolis@manuelsolis.com




                                                     /s/ Jonathan R. Peirce
                                                    Jonathan R. Peirce
3592720




                                               6
    Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 16 of 18                     10/4/2019 10:30 AM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 37384075
                                                                                                    By: Kevin Childs
                                                                                        Filed: 10/4/2019 10:30 AM

                                          NO. 2019-62373

NICOLAS MARTINEZ,                      §               IN THE DISTRICT COURT
                                       §
      Plaintiff,                       §
                                       §
v.                                     §              HARRIS COUNTY, TEXAS
                                       §
LIBERTY MUTUAL INSURANCE               §
COMPANY & LIBERTY INSURANCE            §
CORPORATION,                           §
                                       §
      Defendants.                      §                61st JUDICIAL DISTRICT
_____________________________________________________________________________
                                DEFENDANTS’ JURY DEMAND


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant Liberty Insurance Corporation (incorrectly named “Liberty

Mutual Insurance Company & Liberty Insurance Corporation”) and files this Jury Demand.

Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Defendant hereby demands a jury

trial in this cause, and has tendered the required fee.
Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 17 of 18



                            Respectfully submitted,


                            SHEEHY, WARE & PAPPAS, P.C.


                            By:     /s/ J. Mark Kressenberg
                                  J. Mark Kressenberg
                                  State Bar No. 11725900
                                  JKressenberg@sheehyware.com
                                  Jonathan R. Peirce
                                  State Bar No. 24088836
                                  JPeirce@sheehyware.com
                                  2500 Two Houston Center
                                  909 Fannin
                                  Houston, Texas 77010
                                  713-951-1000
                                  713-951-1199 – Facsimile

                            ATTORNEYS FOR THE DEFENDANT
                            LIBERTY INSURANCE CORPORATION




                                    2
    Case 4:19-cv-03956 Document 1-2 Filed on 10/10/19 in TXSD Page 18 of 18



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Texas Rules of Civil Procedure on this the 4th day
of October 2019 to the following counsel of record:

          Attorneys for Plaintiff:
          Via E-service
          Anthony G. Buzbee
          Christopher J. Leavitt
          THE BUZBEE LAW FIRM
          JP Morgan Chase Tower
          600 Travis, Suite 6850
          Houston, Texas 77002
          tbuzbee@txattorneys.com
          cleavitt@txattorneys.com

          Via E-service
          Stephen R. Walker
          Gregory J. Finney
          Juan A. Solis
          LAW OFFICES OF MANUEL SOLIS, PC
          6657 Navigation Blvd.
          Houston, Texas 77011
          swalker@manuelsolis.com
          gfinney@manuelsolis.com
          jusolis@manuelsolis.com


                                                     /s/ Jonathan R. Peirce
                                                    Jonathan R. Peirce
3592727




                                               3
